Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 26, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00035-CV
____________
 
CHRISTOPHER D. DAVIS AND DAVIS INVESTMENTS VI, LP,
Appellants
 
V.
 
ADVANCED ENERGY RECOVERY, INC., ALLEN DRILLING
ACQUISITION COMPANY AND ADAC II, INC., Appellees
 

 
On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2007-10446
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 6, 2010.  On May 23, 2011, the parties
filed a joint motion to dismiss the appeal in order to effectuate a compromise
and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Jamison, and
McCally.